Citation Nr: 0924971	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  05-39 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1989 to April 
1994.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Veteran's claim of service connection for a back disorder 
was previously denied by the Board in a May 2008 decision and 
the Veteran appealed the decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In January 2009, the 
Veteran through his representative and the Secretary of 
Veterans Affairs (the parties) submitted a Joint Motion for 
Remand (Joint Motion) requesting that the Board's decision 
denying the Veteran's claim for a back disability be vacated 
and remanded for further development.  In an Order dated 
later that month, the Court granted the motion and remanded 
the case to the Board for further appellate review.  The case 
now returns to the Board following the Court Order.  

The Board notes that it also denied service connection for 
right ear hearing loss and heel spurs of the right foot and 
granted service connection for left ear hearing loss and a 
left knee disorder in its May 2008 decision.  However, the 
parties specifically wrote that they did not wish to disturb 
that part of the Board's decision that adjudicated these 
issues.  Thus, those issues are not before the Board.  

The Board also notes that the issue of entitlement to a 
rating in excess of 20 percent of residuals of right tibia 
and fibula was previously remanded for further notification 
in the May 2008 decision and remains in remand status.  Thus, 
the Board does not have jurisdiction over the claim as it is 
currently pending before the agency of original jurisdiction 
(AOJ).  The only issue to be addressed herein is reflected on 
the title page of this decision.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

In the January 2009 Joint Motion, the parties agreed that the 
Board erred by appearing to rely on a March 2006 VA medical 
opinion in its May 2008 decision to deny service connection 
for the Veteran's back claim.  In this regard, the parties 
noted that the examiner concluded that the Veteran's back 
disorder "could not be related to service without resort to 
speculation upon review of the claims folder and examination 
of the [V]eteran" and, thus, the examiner's report was a 
non-opinion.  The parties further wrote that the examiner 
essentially stated that he was unable to offer an opinion 
regarding nexus and did not appear to offer an opinion as to 
nexus on a secondary basis which could be weighed against 
favorable medical opinions of record.  In light of the 
foregoing and the fact that the Board found three other 
examinations to be of no probative value, the parties agreed 
that a remand was warranted in order to secure an adequate 
and complete examination addressing nexus to include 
consideration of whether the Veteran's back disorder is 
related to his service-connected right leg disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA spine 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should indicate in the report 
that the claims file was reviewed.  

Based on examination of the Veteran and 
review of the claims folder to include the 
January 2009 Joint Motion for Remand and 
the documents discussed therein, the 
examiner should identify any back disorder 
present and state whether any back 
disorder is "more likely than not" 
(i.e., probability greater than 50 
percent), "at least as likely as not" 
(i.e., probability of 50 percent), or 
"less likely than not" (i.e., 
probability of less than 50 percent) 
caused or aggravated by his service-
connected right leg disability.  (Please 
note that the Veteran primarily contends 
that he currently suffers from a back 
disorder as secondary to an altered gait 
resulting from his service-connected right 
leg disability.).    

If the examiner concludes that it is less 
likely than not that the Veteran's claimed 
back disorder was caused or aggravated by 
his right leg disability, the examiner 
should further provide an opinion on 
whether any back disorder is "more likely 
than not" (i.e., probability greater than 
50 percent), "at least as likely as not" 
(i.e., probability of 50 percent), or 
"less likely than not" (i.e., 
probability of less than 50 percent) 
related to the Veteran's period of active 
military service.

The examiner should provide a comprehensive 
report including complete rationales for 
all conclusions reached.  A discussion of 
the facts and the medical principles 
involved will be of considerable assistance 
in adjudicating the Veteran's claim.  

Please send the claims folder to the 
examiner for review in conjunction with 
the examination.

2.  After the development requested above 
has been completed, Veteran's claim should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




